Citation Nr: 0025516	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) October 1997 rating decision 
which denied service connection for bilateral hearing loss.


FINDING OF FACT

The veteran was exposed to combat noise and acoustic trauma 
in Vietnam, but hearing impairment was not evident in service 
or for many years thereafter; competent medical evidence does 
not indicate that the current hearing loss is related to 
active service, any incident occurring therein, or combat-
related noise exposure during service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for sensorineural hearing 
loss, if the disability becomes manifest to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical finding of hearing impairment, including 
his April 1969 service separation medical examination, but 
they do show that he was wounded in the left hand in Vietnam 
(and was awarded the Purple Heart Medal).  

VA medical examination reports in September 1969 and December 
1972, and VA hospitalization records from November to 
December 1969 and in May 1970, do not reveal any report or 
clinical findings referable to hearing impairment.  

VA and private medical records from July to December 1992 
document treatment for symptoms and impairment unrelated to 
the claimed hearing impairment.

On VA medical examinations in March 1994, no report or 
clinical findings referable to hearing impairment were 
indicated.

On VA psychiatric examination in July 1997, the veteran 
reported, in pertinent part, experiencing impaired hearing.  

VA medical records from December 1992 to December 1997 reveal 
intermittent treatment for various symptoms and impairment, 
but do not indicate any reports or findings of impaired 
hearing.

On VA audiological examination in December 1997, the veteran 
reported having hearing loss since active service, noting 
that he participated in combat in Vietnam (where he was 
exposed to excessive noise and sustained acoustic trauma from 
a mortar round explosion).  On examination, bilateral, mild 
to moderate sensorineural hearing loss was diagnosed 
(supported by audiometry findings).

VA medical records from December 1997 to August 1998 document 
intermittent treatment for various symptoms and impairment 
unrelated to the veteran's claimed hearing impairment, but 
they do not include any clinical finding of hearing loss.

On VA visual examination in March 1999, the veteran reported, 
in pertinent part, having hearing loss. 

Based on the foregoing, the Board finds that the claim of 
service connection for bilateral hearing loss is not well 
grounded.  Although his records show that he served in combat 
in Vietnam and was wounded in the left hand in combat, which 
indicates that he was exposed to noise in service, no hearing 
impairment was evident (by his report or through clinical 
findings) at any time during active service, or for many 
years thereafter.  The first and only post-service clinical 
evidence documenting hearing loss consists of a December 1997 
VA audiological examination evaluation, coming some 28 years 
after his separation from active service; although he 
indicated, on examination, that he was exposed to combat 
noise in Vietnam and experienced hearing impairment since 
that time, the examiner did not suggest that his 
sensorineural hearing loss was in any way related to any in-
service cause; VA and private medical records from 1969 to 
1999, as discussed above, document intermittent treatment for 
various symptoms and illnesses, but they do not document the 
presence of hearing loss, of service origin or otherwise.

As discussed above, the evidence of record reveals that the 
veteran had combat service in Vietnam, making 38 U.S.C.A. 
§ 1154(b) applicable to his claim.  Moreover, as a layman, he 
is capable to indicate that he was exposed to noise and 
acoustic trauma in service.  Nevertheless, application of 
38 U.S.C.A. § 1154(b) to his claim of service connection for 
hearing loss does not make the claim well grounded because, 
as noted above, competent medical evidence of nexus between a 
current disability and service is required.  In Libertine, 
9 Vet. App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  Although the veteran is competent to indicate that 
he had exposure to noise and acoustic trauma in service, he 
is not competent to establish the required nexus between his 
wartime service and the onset of his hearing loss many years 
later.  While the exact time or sequence of onset of his 
hearing loss is unclear, hearing impairment was initially 
reported and documented in 1997, many years after service 
separation.  Thus, there is no indication, from a competent 
source, which would indicate that his current hearing loss is 
related to in-service noise exposure, as opposed to any post-
service cause.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) which would well ground his claim of 
service connection for bilateral hearing loss.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

